DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 2/10/2022.
 Claim 6-7 and 11-12 are cancelled. Claims 1-5, 8-10 and 13-14 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Johnson on 5/11/2022.
The application has been amended as follows: 
1. ( currently amended) An organism inducing device, installed on an installation surface, comprising:
	a tile-shaped body;
	a plurality of electrodes provided to a first area and a plurality of electrodes provided to a second area, wherein the first area and the second area are on a top surface of the body, wherein the second area is arranged inside the first area and forms an inducing path; and
	a processor configured to separately control power to be supplied to each of the electrodes, using power supplied from a predetermined power source,
	wherein the processor is configured to supply a first power to the first area, and to supply a second power to the second area, and
	
 	wherein a voltage value of the second power is less than a voltage value of the first power that a first organism is induced along the inducing path and a second organism is not induced along the inducing path.
8. (currently amended) The organism inducing device as claimed in claim 1,  wherein the processor is configured to supply power based on a power setting value corresponding to a type of the first organism and a type of the second organism to the  plurality of electrodes in the first area and the second area.
9. (currently amended) The organism inducing device as claimed in claim 8, wherein the power setting value corresponding to the type of the first organism includes a voltage value at which the first organism is not killed.
10. (currently amended) An organism inducing unit comprising a plurality of organism inducing devices each being installed on an installation surface and comprising:
	a tile-shaped body;
	a plurality of electrodes provided to a plurality of organism inducing devices in a first area and a plurality of inducing devices in a second area, wherein the first area and the second area are on  a top surface of the body, wherein the second area is arranged inside the first area and forms an inducing path; and
	a processor configured to separately control power to be supplied to each of the
electrodes, using power supplied from a predetermined power source, 
	wherein a first power is supplied to the first area, and a second power is supplied to the second area, and
	


	wherein a voltage value of the second power is less than a voltage value of the first power that a first organism is induced along the inducing path and a second organism is not induced along the inducing path.
 13. (currently amended) The organism inducing device as claimed in claim [[1]] 10, wherein the processor is configured to supply power based on a power setting value corresponding to a type of the first organism and a type of the second organism to the  plurality of electrodes in the first area and the second area.
14. (currently amended) The organism inducing device as claimed in claim 13, wherein the
power setting value corresponding to the type of the first organism includes a voltage value at which the first organism is not killed.

Reason For Allowance
	In the claims filed on 2/10/2022, Applicant canceled claims 6 and 7 and integrated their limitations into claim 1. Based on Examiner’s proposal, Applicant further added into the independent claim 1 additional limitations “a plurality of electrodes provided to a first area and a plurality of electrodes provided to a second area, wherein the first area and the second area are on a top surface of the body, wherein the second area is arranged inside the first area and forms an inducing path; wherein a voltage value of the second power is less than a voltage value of the first power that a first organism is induced along the inducing path and a second organism is not induced along the inducing path”. No prior arts have been found to, individually or in combination, teach these newly added limitations in the context of other limitations in claim 1. Therefore, claim 1 (and similarly claim 10) together with its dependent claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115


                                                                                                                                                                                                        



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115